Citation Nr: 0315755	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a higher initial rating for a service-
connected left ear hearing loss disability.  

2.  Entitlement to an additional 10 percent rating for 
multiple non-compensable 
service-connected disabilities.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to service connection for disability 
manifested by chest pain and shortness of breath, to include 
sleep apnea.  

7.  Entitlement to service connection for a sinus disability.  

8.  Entitlement to service connection for a right ankle 
disability.  

9.  Entitlement to service connection for residuals of a 
right eye injury.  



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1996.  

In August 1996, the RO in Pittsburgh, Pennsylvania, denied 
the veteran's claims.  He appealed to the Board of Veterans' 
Appeals (Board).  His claims file (c-file) subsequently was 
transferred to the RO in Philadelphia, which now has 
jurisdiction over his appeal.

The veteran initially requested a hearing, but he later 
withdrew his request.  

The Board will decide the claim for service connection for a 
right ankle disability.  Unfortunately though, all of the 
other claims must be remanded to the RO for further 
development and consideration.



FINDING OF FACT

The veteran does not currently have or even claim to have a 
right ankle disorder; he claims, instead, that he eventually 
may get one in the future.  

CONCLUSION OF LAW

The claim of service connection for a possible future right 
ankle disability is denied as a matter of law.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information, or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim of right ankle disability, 
VA notified him of the necessary information, which evidence 
he was to submit, and which evidence VA would attempt to 
obtain on his behalf.  The RO did this in numerous notice 
letters to him.  In particular, the RO notified him in July 
2001 and October 2002 that it needed additional evidence from 
him in order for his claims to be successful, and he was also 
informed of the need to keep VA apprised of any additional 
information or evidence.  

The evidence also shows the veteran was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and supplemental statements of the case (SSOCs) during the 
course of his appeal.  When considered collectively, 
they apprised him of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO also notified 
him of what the evidence must show.  He also was provided an 
opportunity for a hearing, but he ultimately declined.  

Additionally, the VCAA and implementing regulations eliminate 
the requirement that a veteran submit evidence of well-
grounded claims, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claims-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claims.  

Since, for the reasons discussed below, there is no 
likelihood of the veteran prevailing in this case unless and 
until such time as he actually develops a right ankle 
disability (the condition alleged), there is no reasonable 
possibility any VA assistance would aid in substantiating his 
claim.  And no further action on VA's part is necessary in 
these situations.  Of course, if at some point in the future 
he develops a right ankle disorder, then he can petition to 
reopen his claim.  

In conclusion, under these circumstances, there is no 
reasonable possibility that additional action on VA's part 
would aid in substantiating the claim.  Therefore, further 
development and further expending of VA's resources is simply 
not warranted in this case, since the veteran has been given 
ample notice of the need to submit supporting evidence or 
argument.  He also will not be prejudiced by the Board's 
decision because VA already has fulfilled its duties, to the 
extent possible, with respect to the claim of service 
connection for right ankle disability.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


II.  Service connection for right ankle disability.

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The veteran claims that, although he does not currently have 
a right ankle disorder, he nonetheless injured his right 
ankle while in service-thereby entitling him to service 
connection in the event that he has a future problem with his 
right ankle.  He reiterated this contention in his May 1997 
Notice of Disagreement (NOD).  

The veteran was examined shortly after his discharge from 
service in 1996, but there were no right ankle residuals and 
a disability was not diagnosed.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 
U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Because there is no claim that a current right ankle 
disability exists, there is no dispute of fact for the Board 
to resolve.  That being the case, the law, and not the facts, 
are dispositive of the issue, and no amount of development 
would change the outcome of the case.  Since even the 
veteran, himself, has specifically acknowledged that he has 
no current disability, and current disability is not what he 
is seeking service connection for, his claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The claim of service connection for possible future right 
ankle disability is denied.


REMAND

The veteran submitted an NOD in response to the RO's denial 
of a 10 percent rating for multiple non-compensable service-
connected disabilities in May 1997.  But the RO has not 
provided him an SOC concerning this particular claim or 
given him an opportunity to perfect a timely appeal to the 
Board by submitting a substantive appeal, e.g., a VA Form 9 
or equivalent statement.  So this claim must be remanded to 
the RO-as opposed to merely referred there.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Next, although the veteran underwent some VA compensation and 
pension examinations in 1996, additional medical evidence 
since has been submitted requiring a medical opinion to 
decide his claims.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  See also 38 U.S.C.A. § 5103A(d).  




It also is unclear whether all of the veteran's service 
medical records (SMRs) were even on file when he was examined 
in 1996.  He says they were not.  In any event, at least some 
of his relevant medical records apparently were not reviewed 
or otherwise considered prior to examining him in 1996.  So 
this, too, requires further development.  See Elkins v. 
Brown, 5 Vet. App. 474 (1993); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); 38 C.F.R. § 4.2.  

The VA physicians who examined the veteran in 1996 did not 
comment on whether his current disabilities at issue are in 
any way related to, or a residual of, those experienced in 
service.  The Board needs these medical nexus opinions before 
deciding these claims.  Compare Witherspoon v. Derwinksi, 2 
Vet. App. 4 (1991) with Charles v. Principi, 16 Vet. App. 370 
(2002) and 38 U.S.C.A. § 5103A.

Finally, it appears the RO may have used an incorrect 
address, or an address that may not have been recognizable by 
the U.S. Postal Service, for requesting copies of the 
veteran's sleep studies.  Also, records from his chiropractor 
were not obtained, and only one request was made.  Therefore, 
these records must be obtained and associated with the other 
evidence in the claims file.  38 U.S.C.A. §§ 5103, 5103A.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain all SMRs, not already of 
record, and associate them with the 
claims file.  

2.  Obtain the veteran's sleep apnea 
study records from Mercy Health Center in 
Fort Riley, Kansas.  



3.  Schedule the veteran for VA 
examinations of his back, right shoulder, 
right knee, right eye, shortness of 
breath, chest pain, sinuses, and sleep 
apnea.  Send the claims file and a copy 
of this REMAND to the examiners for a 
review of his pertinent medical history.  
The following medical opinions are 
requested:

The ORTHOPEDIC examiner should indicate 
whether there is currently disability 
involving the right shoulder, back, 
and/or right knee-including degenerative 
joint disease (DJD).  If so, is any of 
the disability attributable to the 
veteran's service in the military.  
Concerning the right shoulder, in 
particular, the VA examiner should 
indicate whether the veteran's pain, 
prior to his intervening injury, is a 
residual of his military service.  

The EYE examiner should indicate whether 
there is current eye disability or 
residuals that are attributable to 
service.  

The SINUS or SLEEP APNEA examiner should 
take note of the sleep studies conducted 
in the past, including while the veteran 
was in service, which were reportedly 
significant for sleep apnea.  Does he 
still have this condition?  If so, is it 
attributable to his service in the 
military or, instead, other causes 
(congenital, etc.)?  



4.  Ensure compliance with VCAA.  This 
includes obtaining any additional 
relevant records in the possession of the 
Federal Government.  Also, if the veteran 
indicates that other, private, medical 
records need to be obtained, assist him 
in obtaining them.  In the event that any 
records, government or private, do not 
exist, obtain a statement from the 
custodian of records to that effect, and 
(A) inform the veteran which records were 
not obtained, (B) tell him what efforts 
were expended in obtaining them, and (C) 
inform him what will happen next with his 
claims as a result.  

5.  After completing any other necessary 
development in addition to that specified 
above, readjudicate the claims.  And if 
these claims continue to be denied, 
send the veteran and his representative 
an appropriate SSOC and give them an 
opportunity to respond before returning 
the case to the Board.

6.  Also send the veteran an SOC 
concerning his other claim for an 
additional 10 percent rating for multiple 
nonservice-connected disabilities, and 
give him an opportunity to perfect an 
appeal concerning this claim by 
submitting a timely substantive appeal, 
e.g., a VA Form 9 or equivalent 
statement.  If, and only if, he perfects 
a timely appeal concerning this claim 
should it be returned to the Board.



The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


